        Case 1:19-cr-00789-PGG Document 470 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                         Plaintiff,
                                                                 ORDER
             - v. -
                                                             19 Cr. 789 (PGG)
TONJA LEWIS,
     a/k/a “J1,”
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The hearing scheduled for July 28, 2021 as to Defendant Tonja Lewis is

adjourned sine die.

Dated: New York, New York
       July 27, 2021
